                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

KEITH MURRAY,                                     )
                                                  )
               Petitioner,                        )
                                                  )          No. 15 C 4684
       v.                                         )
                                                  )          Judge Sara L. Ellis
UNITED STATES OF AMERICA,                         )
                                                  )
               Respondent.                        )

                                    OPINION AND ORDER

       After pleading guilty to distribution of cocaine and possession of a firearm by a felon,

Keith Murray received concurrent sentences of 132 and 120 months. Murray now moves to

vacate, set aside, or correct his sentence under 28 U.S.C. § 2255, asserting that he received

ineffective counsel because his attorney, Frederick F. Cohn, submitted a privileged attorney-

client communication to the sentencing court, resulting in an increased sentence [1]. The

Government argues that it was Murray, rather that Cohn, who provided this information to the

sentencing court, and, therefore, there was no ineffective assistance of counsel. This Court

dismisses Murray’s petition because he has not shown Cohn acted in a way that provided Murray

ineffective assistance of counsel, and the Court declines to certify any issue for appeal pursuant

to 28 U.S.C. § 2253(c)(2).

                                        BACKGROUND

       The Government indicted Murray for distribution of cocaine under 28 U.S.C. § 846 and

possession of a firearm by a felon in violation of 18 U.S.C. § 922(g). Represented by Cohn,

Murray pleaded guilty to both counts without a plea agreement. Subsequent to Murray’s plea, he

and the Government disputed his prior convictions within 15 years of the relevant conduct. The
Government submitted a Presentence Investigation Report (“PSR”) that outlined Murray’s

previous convictions, consisting of a history of drug dealing, and discussed Murray’s post-arrest

statement in which he admitted to this history. In response to the PSR, Murray filed his

Objections to the PSR (“Objections”) contesting the Government’s position regarding his

relevant conduct. Cohn filed the Objections on Murray’s behalf—the Objections include a

certificate of service signed by Cohn. The Government contested many of Murray’s arguments

made in the Objections, but it credited Murray with acceptance of responsibility.

       After filing the Objections but before the Government’s response, Murray submitted a

document titled Defendant Murray’s Sentencing Memorandum (“Sentencing Memorandum”),

stating that he was filing it “by and through his own means with due deference to his attorney,

Frederick H. [sic.] Cohn,” and signing the certificate of service himself. Criminal Record

(“C.R.”) 41. In the Sentencing Memorandum, Murray denied his post-arrest statement admitting

to a history of drug dealing and instead argued that the post-arrest statement was an “embellished

work of fiction by over zealous government agents.” C.R. 41 at 3. In response to the Sentencing

Memorandum, the Government argued that given Murray’s comments in the Sentencing

Memorandum, he no longer qualified for a sentencing reduction for acceptance of responsibility.

       At Murray’s sentencing, the sentencing court found that Murray had not accepted

responsibility and denied Murray a reduction for acceptance of responsibility. Murray’s base

offense level was 32 because of the quantity of controlled substances involved and Murray’s

prior relevant conduct. Under Guideline § 2D1.1(b)(1), the sentencing court added two levels

based on Murray’s use of a dangerous weapon and decided that Murray’s criminal-history

warranted a category of VI, which allowed for an imprisonment range of 262 to 327 months.




                                                2
Subsequently, the sentencing court sentenced Murray to 132 months imprisonment on Count

One and 120 months for Count Two, to run concurrently.

       Murray timely appealed his conviction and sentence. The Seventh Circuit dismissed the

case, stating that examining the district court’s guideline calculations would be frivolous.

Murray later moved for a reduction in his term of imprisonment under 18 U.S.C. § 3582(c), on

the basis of a retroactive application of a lower sentencing guideline range. As a result, the

sentencing court resentenced Murray to 106 months of custody on Count One.

                                       LEGAL STANDARD

       28 U.S.C. § 2255(a) provides that “[a] prisoner in custody under sentence of a court

established by Act of Congress claiming the right to be released upon the ground that the

sentence was imposed in violation of the Constitution or laws of the United States, or that the

Court was without jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack, may move the court

which imposed the sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). If

the Court finds that the convicted defendant is entitled to relief then “the court shall cause notice

thereof to be served upon the United States attorney, grant a prompt hearing thereon, determine

the issues, and make findings of fact and conclusions of law with respect thereto.”

28 U.S.C. § 2255(b). However, if the Court finds that, based upon the motion and record of the

case, that the prisoner is conclusively not entitled to relief, then the Court is permitted to dismiss

the motion. Id.; see also Cooper v. United States, 378 F.3d 638, 641–42 (7th Cir. 2004);

Lafuente v. United States, 617 F.3d 944, 946 (7th Cir. 2010); see also Rule 4 of the Rules

Governing Section 2255 Proceedings for the United States District Courts. The movant must




                                                  3
provide more than unsupported assertions for the Court to grant further investigation. Lafuente,

617 F.3d at 946.

                                           ANALYSIS

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to have the assistance of counsel for his defense.” U.S. Const. amend. VI.

Under the Sixth Amendment, defendants are entitled to the assistance of counsel who provide a

threshold standard of representation to ensure a fair trial. Strickland v. Washington, 466 U.S.

668, 685, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Thus, “the right to counsel is the right to the

effective assistance of counsel.” McMann v. Richardson, 397 U.S. 759, 771 n. 14, 90 S. Ct.

1441, 25 L. Ed. 2d 763 (1970). If a convicted defendant believes that they have not received

their right to effective assistance of counsel at trial, they may seek remedy under 28 U.S.C. §

2255 by showing: (1) “that counsel’s performance was deficient” and (2) that counsel’s

“deficient performance prejudiced their defense.” Strickland, 466 U.S. at 687.

       Murray argues that he received ineffective assistance of counsel because his attorney

Cohn submitted to the sentencing court a privileged attorney-client communication, namely the

Sentencing Memorandum. Murray must establish that Cohn’s performance failed to meet an

objective standard of reasonableness under professional norms. Id. at 687–88. To do so, Murray

must establish the specific act or omission of Cohn that was deficient. Id. at 690. Murray

contends that Cohn submitted a privileged attorney-client communication to the sentencing

court, resulting in his public disclaimer of any post-arrest statements, which impacted that

court’s sentencing decisions regarding acceptance of responsibility and assistance to authorities.

Murray alleges that Cohn asked him to send Cohn “any thoughts or concerns that he wanted him

to review for possible inclusion in the memorandum,” and so, because of Cohn’s request, Murray



                                                 4
gave Cohn the Sentencing Memorandum as it was submitted to the sentencing court. Doc. 3 at

3; Doc. 9 at 2–3. Murray further alleges that because he gave this memorandum to his attorney

in confidence, and his attorney in turn gave this document to the court without his consent, this

demonstrates that Cohn performed deficiently as his counsel.

       Action taken by counsel must fail to meet an “objective standard of reasonableness”

under professional norms to support a claim of ineffective assistance of counsel. Strickland, U.S.

at 667-88. Murray instead only points to actions that he took himself. Clearly, Murray

submitted the Sentencing Memorandum to the sentencing court because Murray signed the

certificate of service, the Sentencing Memorandum stated that he submitted it “through his own

means,” and he served it on both the Government and his own attorney, Cohn. C.R. 41 at 1, 17.

Conversely, Cohn submitted the Objections as indicated by the certificate of service of the

Objections, which he signed, and the Objection’s first paragraph, which states “[n]ow comes

defendant, Keith Murray, by his attorney, Frederick F. Cohn.” C.R. 38 at 1, 13. The opening

paragraphs and the certificates of service clearly show that Murray submitted the Sentencing

Memorandum, not Cohn.

       Murray has not identified any actions that Cohn took that demonstrate deficient

performance as counsel. Cf. Griffin v. United States, 109 F.3d 1217, 1219 (7th Cir. 1997)

(finding deficient attorney performance where defendant’s attorney refused to file an appeal and

suggested filing a motion that could not be filed by a defendant). Instead, he has described his

own faulty actions. Because he, not Cohn, submitted the documents that are the source of his

challenge, Murray has not articulated an action by Cohn that supports a claim of ineffective




                                                 5
assistance of counsel. The Court therefore finds that Murray’s argument has no merit and

dismisses his petition.1

                             CERTIFICATE OF APPEALABILITY

        Pursuant to Rule 11(a) of the Rules Governing § 2255 Cases, the Court must issue or

deny a certificate of appealability when it enters a final order adverse to a petitioner. A habeas

petitioner is entitled to a certificate of appealability only if he can make a substantial showing of

the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 327, 123 S. Ct.

1029, 154 L. Ed. 2d 931 (2003) (citing 28 U.S.C. § 2253(c)(2)). To make a substantial showing,

the petitioner must show that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues presented

were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S.

473, 484, 120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880,

893 n.4, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983)). The requirement of a certificate of

appealability is a threshold issue and a determination of whether one should issue neither

requires nor permits full consideration of the factual and legal merits of the claims. “The

question is the debatability of the underlying constitutional claim, not the resolution of that

debate.” Miller-El, 537 U.S. at 342.

        For the reasons stated above, the Court finds that there can be no showing of a substantial

constitutional question for appeal, as reasonable jurists would not find this Court’s ruling

debatable. See Lavin v. Rednour, 641 F.3d 830, 832 (7th Cir. 2011). Accordingly, the Court

declines to issue a certificate of appealability.


1
  The Court need not analyze whether counsel’s performance was prejudicial because Murray has failed
to establish that it was deficient—because Murray must prove both elements to succeed on his claim,
further analysis regarding prejudice is unnecessary. Strickland, 466 U.S. at 687; Griffin, 109 F.3d at
1219.
                                                    6
                                        CONCLUSION

       For the foregoing reasons, the Court denies Murray’s motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255 [1] and declines to certify any issues for appeal

under 28 U.S.C. § 2253(c).




Dated: December 10, 2018                                    ______________________
                                                            SARA L. ELLIS
                                                            United States District Judge




                                                7
